UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-6003


UNITED STATES OF AMERICA,

                Petitioner - Appellee,

           v.

PABLO RAMIREZ-ALANIZ,

                Respondent - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (5:14-hc-02159-BR)


Argued:   December 9, 2015               Decided:   January 26, 2016


Before NIEMEYER, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished opinion.      Judge Niemeyer       wrote   the
opinion, in which Judge Duncan and Judge Agee joined.


ARGUED: Joseph Bart Gilbert, OFFICE OF THE FEDERAL PUBLIC
DEFENDER, Raleigh, North Carolina, for Appellant.     Robert J.
Dodson, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North
Carolina, for Appellee.   ON BRIEF: Thomas P. McNamara, Federal
Public Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Raleigh,
North Carolina, for Appellant. Thomas G. Walker, United States
Attorney, Jennifer P. May-Parker, Jennifer D. Dannels, Assistant
United States Attorneys, OFFICE OF THE UNITED STATES ATTORNEY,
Raleigh, North Carolina, for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
NIEMEYER, Circuit Judge:

      The   district    court     committed      Pablo     Ramirez-Alaniz,      a

Mexican national who had been charged with illegally reentering

the United States following deportation, to the custody and care

of the Attorney General pursuant to 18 U.S.C. § 4246.                The court

found that Ramirez-Alaniz, who was being detained at the Federal

Medical Center in Butner, North Carolina (“FMC Butner”), for a

mental   health   evaluation      following      his    illegal   reentry,    was

“suffering from a mental disease or defect as a result of which

his release [-- whether in the United States or Mexico --] would

create a substantial risk of bodily injury to another person or

serious damage to the property of another.”

      Ramirez-Alaniz now challenges this civil commitment order,

arguing that because he would be deported to Mexico if released,

the district court’s finding of risk of danger to other persons

or   property   would   apply     to   persons    and    property   in    Mexico,

giving improper extraterritorial effect to § 4246.                       He notes

that “the dangerousness prong [of § 4246] applies [solely] to

effects within the United States, because the legislation fails

to   clearly    indicate   that    Congress      intended    extraterritorial

application.”     (Emphasis added).

      We conclude, however, that because the district court found

that Ramirez-Alaniz’s release would also pose a risk of danger

to persons or property in the United States, we need not reach

                                        3
whether     §    4246   applies       extraterritorially.                Accordingly,           we

affirm, albeit on reasoning different from that given by the

district court.


                                              I

      In   January      2011,    after       Ramirez-Alaniz          pleaded       guilty        in

Oregon     to   charges      relating     to      discharging        a    firearm        in    his

apartment,       pointing      the    firearm        at    another       individual,           and

resisting       arrest,   an    Oregon       state      court    sentenced         him    to    30

months’ imprisonment.             During his incarceration, he was given

medication       for    mental       health       issues.           Thereafter,          he    was

deported to Mexico and prohibited from reentering the United

States.

      About      two    weeks    later,       however,         on    December       6,        2012,

Ramirez-Alaniz was detained by border patrol agents in Arizona

and   charged      with      illegal    reentry         following        deportation,           in

violation of 8 U.S.C. § 1326(b)(2).                        While detained, Ramirez-

Alaniz      exhibited        poor      institutional            adjustment,           sexually

inappropriate           behavior,        and            noncompliance           with           the

administration of medication.                 As these conditions escalated, a

staff    psychiatrist        recommended          his     transfer       to   an    inpatient

psychiatric hospital.               The district court in Arizona ordered

that Ramirez-Alaniz be evaluated for competency restoration and

treatment       under   18     U.S.C.    §    4241      and,    if    he      could      not    be


                                              4
restored to competency, that Ramirez-Alaniz remain hospitalized

and undergo a dangerousness evaluation, pursuant to 18 U.S.C.

§§ 4246 and 4248.              Accordingly, Ramirez-Alaniz was transferred

to FMC Butner for evaluation and treatment.

     A     panel       of     mental      health       evaluators          at     FMC    Butner

determined that Ramirez-Alaniz was incapable of proceeding with

the pending criminal case in the District of Arizona and that

his competency was unlikely to be restored in the foreseeable

future due to cognitive limitations.                         In a subsequent forensic

evaluation completed in June 2014, the FMC Butner medical staff

concluded    that       Ramirez-Alaniz           was       suffering       from    “a    mental

disease or defect as a result of which his release would create

a substantial risk of bodily injury to another person or serious

damage to the property of others.”

     On    receipt       of       this   forensic       evaluation,         the    government

initiated    the       present      proceeding        by     filing    a    Certificate      of

Mental    Disease       or     Defect     and       Dangerousness          in   the     Eastern

District    of     North      Carolina     on       July    22,   2014,     see    18    U.S.C.

§ 4246(a),       and     the       district         court     thereafter        conducted    a

commitment hearing.               During the hearing, the court considered

forensic reports and testimony from Dr. Carlton Pyant, a staff

psychologist       at       FMC     Butner,     and         Dr.   Katayoun        Tabrizi,    a

psychiatrist appointed by the court, both of whom had evaluated

Ramirez-Alaniz.

                                                5
        Dr.     Pyant    diagnosed             Ramirez-Alaniz                 as    suffering             from

schizophrenia, an unspecified neurodevelopmental disorder, and

an     alcohol    use        disorder.           Dr.         Pyant       noted       that      prior        to

receiving       treatment       at       FMC    Butner,            Ramirez-Alaniz              had    shown

“poor      impulse      control”;          he        was      “sexually            provocative            and

dangerous”; “his speech was disorganized”; “his judgment [was]

poor”;     he    was     “hearing         voices”;            he    engaged          in    significant

substance       abuse;       and    he    was        “essentially              unable       to   control

himself.”        Dr. Pyant reported, however, that Ramirez-Alaniz had

been    compliant       with       the    administration                 of    medication            in    the

structured environment of FMC Butner and, with medication, had

demonstrated “some insight into his behavior.”                                            For example,

Ramirez-Alaniz told Dr. Pyant that the medication had helped to

“stop the voices” and prevent “sexual thoughts.”                                     Dr. Pyant also

noted that, with medication, Ramirez-Alaniz had been respectful

of   the      rights    of     others,         had       a   positive          attitude,         and       was

cooperative       with       staff.        Nonetheless,              Dr.       Pyant       was       of    the

opinion       that      Ramirez-Alaniz               would         not        continue         with        his

medications if released because he had made statements to that

effect and because he had “minimal to no social support” in the

United     States       to    provide          necessary           “ongoing          supervision           to

ensure     medication         compliance.”                   Dr.    Pyant          also    noted          that

Ramirez-Alaniz was unable to provide a realistic plan “to locate

appropriate       aftercare         resources.”                Accordingly,               he   concluded

                                                     6
that Ramirez-Alaniz, if released, would pose a substantial risk

of   bodily   injury       to     other       persons       or   serious      damage     to      the

property of other persons.

        Similarly,        Dr.     Tabrizi           diagnosed        Ramirez-Alaniz             with

schizophrenia,       an     alcohol           use       disorder,    and     a    cocaine       use

disorder.         She      also        made     a       provisional     diagnosis          of    an

intellectual disability.                She noted indicia of cognitive delays,

such as observations that Ramirez-Alaniz was unable to recall a

total of three words after the passing of five minutes, that he

could not state the current month, and that he could not perform

simple     arithmetic.             She        also       noted   several         factors        that

increased Ramirez-Alaniz’s risk for future violence, including a

psychotic     mental        health            illness;       a      history       of     firearm

possession, resisting arrest, drug use, and alcohol addiction;

and social obstacles, including unemployment and lack of social

support in the United States.                           She emphasized, however, that

Ramirez-Alaniz       had        only    one     documented          episode      of    dangerous

behavior in the five years during which he lived in the United

States and that he had responded well to medication.                                   She noted

that,      with      medication,               Ramirez-Alaniz           was        respectful,

cooperative, and had a good sense of humor when she interviewed

him.      Ultimately, Dr. Tabrizi concluded that Ramirez-Alaniz’s

“release    back     to    Arizona       for        deportation      would       not   create     a

substantial risk of bodily injury or damage to the property of

                                                    7
another in the United States,” but this conclusion was based

primarily     on    her     assumption         that    Ramirez-Alaniz     would     be

deported to Mexico and, pending deportation, would remain in

custody.     While Dr. Tabrizi recognized that Ramirez-Alaniz might

try   to    reenter       the    United    States        after    deportation,      she

discounted    this       risk    because    of    “the    uncertainty    about      the

likelihood of” his reentry.                She recognized, however, that if

Ramirez-Alaniz      were    to     be   released      into   a   “community    in   the

United States on his own,” a problem would exist with “his being

able to access mental health treatment and get his medications.”

Accordingly,       she    agreed    that    in    that    circumstance,       Ramirez-

Alaniz     would    meet    the    criteria      for     civil    commitment     under

§ 4246.

      At    the     hearing,       Ramirez-Alaniz         also    testified.         He

expressed his willingness to receive medication to treat his

mental illness and stated, in view of his potential deportation,

that he wished to return to Mexico “as soon as possible.”                            He

“promised” that, if deported, he would not return to the United

States without permission.

      In argument to the district court, counsel for Ramirez-

Alaniz stated his firm conviction that, if released, Ramirez-

Alaniz would be deported to Mexico “forthwith,” noting that it

would be “preposterous” to assume that the government would not

deport him inasmuch as he is “exactly the kind of person who

                                           8
will    be    processed         for    deportation.”           Consequently,       counsel

argued that Ramirez-Alaniz would not pose a risk to persons or

property in the United States.                   The government argued, however,

that     immediate        deportation       was     not    a     sure    thing,     as   no

Immigration and Customs Enforcement detainer was then pending.

After receiving supplemental briefing on whether the reach of

§ 4246 should be limited to persons and property in the United

States, the district court concluded that § 4246 means “that a

person should be civilly committed if he suffers from a mental

disease or defect as a result of which his release would create

a   substantial          risk     of    bodily      injury       to     another    person,

regardless         of    their        citizenship     or       geographic       location.”

(Emphasis added).             The court then found, by clear and convincing

evidence, that “[w]hether [Ramirez-Alaniz] is released in the

United States or his native Mexico, his release would pose a

high   risk       of    dangerousness      given     his    psychotic        disorder    and

cognitive deficits.”             (Emphasis added).             Accordingly, the court

ordered that Ramirez-Alaniz be committed to the custody and care

of the Attorney General.

       Following         the    district     court’s        commitment         order,    the

district      court      in    Arizona    dismissed        the   criminal       indictment

against      Ramirez-Alaniz.            Therefore,        following      the    commitment

order,       no    detainer,          criminal      proceeding,         or     deportation



                                             9
proceeding was -- nor currently is -- pending against Ramirez-

Alaniz.

     From the district court’s civil commitment order, Ramirez-

Alaniz    filed   this    appeal,   contending   that   §   4246   is   not

implicated by his circumstances because, if released, he would

be immediately deported to Mexico and § 4246 applies only to

protect persons and property in the United States.             He argues

that the district court erred in construing § 4246 to include

any risk to persons or property in Mexico.


                                     II

     Section 4246 of Title 18 provides that when the director of

a hospital facility “certifies” that a person in the custody of

the Bureau of Prisons or the Attorney General “suffer[s] from a

mental disease or defect” that would pose a “substantial risk”

of bodily injury to persons or serious damage to property, he

must, in the absence of suitable arrangements for state custody,

file the certificate in the district court where the person is

in custody, thus commencing a civil commitment proceeding.               18

U.S.C. § 4246(a).        Upon notice to the person and the government,

the district court must then conduct a hearing to determine the

risk of the person’s danger to other persons and property.              Id.

§ 4246(a), (c).      If the court finds “by clear and convincing

evidence that the person is presently suffering from a mental


                                     10
disease or defect as a result of which his release would create

a substantial risk of bodily injury to another person or serious

damage to property of another,” the court must commit the person

to the custody of the Attorney General.                      Id. § 4246(d).

     In    this       case,        Ramirez-Alaniz       does        not    challenge     the

district court’s finding that he would pose a substantial risk

of   bodily      injury       to    another        person    or     serious     damage     to

another’s property.            Rather, he argues that § 4246 should not be

applied to commit him because he will be deported to Mexico and

the risk which the court found will be relevant only to persons

and property in Mexico, not to persons or property in the United

States.         Consequently,         he    reasons,        the    district     court,     in

finding    that       Ramirez-Alaniz          posed     a    risk     of    dangerousness

whether    he    is   “released       in     the    United    States       or   his    native

Mexico,” erred in construing § 4246 to cover effects in Mexico.

(Emphasis added).             Stated otherwise, Ramirez-Alaniz argues that

the district court erred when it applied § 4246 to persons and

property “anywhere in the world,” thus failing to recognize the

general presumption against the extraterritorial application of

statutes      absent      a    clear        congressional         expression      of     such

application.

     The      government        argues       that     even    if     Ramirez-Alaniz        is

promptly      deported,        §     4246     “provides       for     civil     commitment

regardless of the at-risk person’s citizenship or geographical

                                              11
location.”        It also argues that Ramirez-Alaniz’s deportation is

not certain and that, if released, Ramirez-Alaniz would pose a

risk to persons and property in the United States.                      Finally, the

government     argues    that    even       if   Ramirez-Alaniz         were    to   be

deported, his possible reentry would pose a substantial risk of

danger to persons or property in the United States given his

“history of illegally reentering” the country.

     While Ramirez-Alaniz focuses his argument on the effect of

his conduct in Mexico, based on his assumption that if released,

he   would    be    deported    to     Mexico       immediately,    the        argument

overlooks the fact that if released, Ramirez-Alaniz would, based

on the record before us, be released into the United States.

There   is   no    proceeding   or     detainer      pending   against         Ramirez-

Alaniz that would preclude his presence in the United States

upon release.        And Ramirez-Alaniz has provided no factual basis

upon which to conclude that the district court’s finding that

his release would pose a high risk of dangerousness “[w]hether

he is released in the United States or his native Mexico” was

clearly erroneous.         (Emphasis added).              Thus, because Ramirez-

Alaniz’s     release    would   pose    a    risk    of   danger   to    persons     or

property in the United States, we need not address his argument

that § 4246 does not apply extraterritorially.

     Ramirez-Alaniz also contends that even if his release would

pose some risk of danger to persons or property in the United

                                        12
States, allowing a court in the United States to civilly commit

foreign nationals, such as him, who face possible deportation

would effectively commit such persons to “serve de facto life

sentences at the expense of American taxpayers.”                          He argues that

reading    §     4246    to    permit     these      life     sentences      would    be    an

“absurd     result”           and   would        raise      “serious      constitutional

questions.”

      We find this argument beset by speculation and hyperbole.

Section 4246 itself provides numerous avenues by which Ramirez-

Alaniz     can    be     released       after       commitment.         See    18     U.S.C.

§ 4246(d)(2),          (e),     (g).        In      addition,     Ramirez-Alaniz           has

challenged neither the government’s statement at the commitment

hearing that it was exploring informal processes to move him to

Mexico     nor    the     government’s           statement      in     its    brief     that

Immigration and Customs Enforcement “still has the option to

initiate deportation proceedings against him” even now that he

is civilly committed.

      As to his concern regarding “constitutional problems raised

by   the   district       court’s       decision,”       we   recognize       that    “civil

commitment for any purpose constitutes a significant deprivation

of liberty that requires due process protection.”                            Addington v.

Texas, 441 U.S. 418, 425 (1979).                      But Ramirez-Alaniz does not

argue    that    he     was    denied    due     process      through   the    commitment

hearing.       And whether due process would be denied with respect

                                               13
to any future effort by him to obtain release can, at this time,

only be speculative.

      At bottom, we affirm the civil commitment order based on

the   district   court’s   finding   of   risk   of   harm   in   the   United

States, without determining whether 18 U.S.C. § 4246 extends to

risks that Ramirez-Alaniz’s release might also pose outside the

United States.

                                                                    AFFIRMED




                                     14